Title: From Benjamin Franklin to Thomas Digges, 9 October 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir,
Passy, Oct. 9. 1780
I received the China portrait of Washington in good order, But no other you mention. Nor has the Picture of the good Bishop ever yet appeared, I begin to be in pain about it, having heard nothing of it from any Place on this Side of the Water, and I have more than one Reason for setting a high Value on it.
Your Favour of the 20th. & 29th. past came duly to hand, and are very pleasing. Inclos’d is my answer to a Letter from some Persons recommended by you.
I have already written to you about Goddard’s Bill, and I sent you Jones’s, which I hope you received.
I have been made happy by Visits from your two friends. I send this by them, & hope they will have a prosperous Journey. They are worthy & amiable Men.
There is no News here at present but what comes in your news papers.
I am, with great Regard. Sir, Your most obedient humble Servant.
M. Digges.
